Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants have amended claims 12 and 14-17, canceled claims 1-11 and 13 and added new claim 18 in the amendments filed on January 10, 2022.  The claims 12 and 14-18 are considered allowable.


EXAMINER'S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Gregory Sebald on March 18, 2022.

2.	The application has been amended as follows:
	Amend  the phrase “A compound selected from the group comprising” so that it now reads “A compound selected from the group consisting of” in claim 12.
Amend  the phrase “the compound is selected from the group comprising” so that it now reads “the compound is selected from the group consisting of” in claim 14.

Insert the term “and” in between the last two compound structures listed in claims 12 and 14 .
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a compound selected from the group consisting of compounds listed in claim 12. The closest prior art is Toru, et al. (JP2003323919 A) which teaches compounds 
    PNG
    media_image1.png
    87
    293
    media_image1.png
    Greyscale
but does not teach compounds that have a nitrogen containing group on the other side of the compound substituted on the second phenyl ring as seen in the instant compounds, for example.  The compounds listed in the instant claims are neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.

Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626